DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 5/4/2021.  Claims 1-7, 9-15, 17, 19 and 20 have been amended.  Claims 8, 16 and 18 have been cancelled.  Claims 1-7, 9-15, 17, 19 and 20 are currently pending and have been examined.
Drawings
The drawings are objected to because in Fig. 2 “216C” should be –212C—to be consistent with paragraph [0067].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, 17, 19 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The methods of claims 1, 11 and 19 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claims 1, 11 and 19 recite: 
1. A computer-implemented method comprising: receiving, by a transaction guiding computer, a request from a client computer to process a transaction through an existing online account managed by an authorizing entity, the request associated with a first transaction scheme; directing, by the transaction guiding computer, a user of the client computer to supply a set of credentials to the authorizing entity, wherein the set of credentials is associated with the existing online account managed by the authorizing entity; receiving, by the transaction guiding computer, a confirmation from a transaction processor computer indicating the supplied set of credentials is valid, wherein the confirmation further includes details for the transaction and an account identifier associated with the online account; determining, by the transaction guiding computer, a reference to the transaction; storing, by the transaction guiding computer, the account identifier along with details for the transaction and the reference to the transaction in a transaction database; sending, by the transaction guiding computer, the reference to the transaction to the client computer, sending, by the transaction guiding computer, the reference to the transaction to a resource providing computer; and receiving, by the transaction guiding computer, a subsequent request from the resource providing computer to process a subsequent transaction, the subsequent request including the reference to the transaction and associated with a second transaction scheme, the second transaction scheme being different than the first transaction scheme.

11. A computer-implemented method comprising: sending, by a client computer, a request to a transaction guiding computer to process a transaction through an existing online account managed by an authorizing entity, the request associated with a first transaction scheme; receiving, by the client computer, instructions for a user of the client computer to supply a set of credentials to the authorizing entity, wherein the set of credentials is associated with the existing online account managed by the authorizing entity; receiving, by a confirmation from the transaction guiding computer indicating the supplied set of credentials is valid, wherein the confirmation further includes a reference to the transaction; storing, by the client computer, the reference to the transaction in a transaction reference database, receiving, by the client computer, an initiation of a subsequent transaction with the user; and sending, by the client computer, a subsequent request to the transaction guiding computer to process the subsequent transaction, wherein the subsequent request includes the reference to the transaction, the subsequent request associated with a second transaction scheme, the second transaction scheme being different than the first transaction scheme.

19. A computer-implemented method comprising: receiving, by a transaction guiding computer, a request from a client computer to refund a transaction processed through an existing online account managed by an authorizing entity, wherein the request includes a reference to the transaction and a refund amount, the reference to the transaction associated with a previous transaction corresponding to a first transaction scheme, the request to refund the transaction associated with a second transaction scheme that is different than the first transaction scheme; retrieving, by the transaction guiding computer, an account identifier along with details for the transaction from a transaction databased based on the reference to the transaction, wherein the details for the transaction include a payment amount; determining, by the transaction guiding computer, that the refund amount does not exceed the payment amount; determining, by the transaction guiding computer, a transaction processor computer for refunding the transaction; sending, by the transaction guiding computer, the refund request to the transaction processor computer along with the account identifier.

Referring to the bolded limitations above, independent claims 1, 11 and 19 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 11 and 19 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 11 and 19 only recite the commercial interaction of processing a transaction.  Accordingly, each of claims 1, 11 and 19 are directed to the judicial exception of an abstract idea.  In view of that electronic fund transfers are heavily regulated in the United States, claims 1, 11 and 19 are also directed to a legal interaction.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such e.g., to receive, store, or transmit data), the recitation in claims 1, 11 and 19 of various computers and databases does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 11 and 19 does not pertain to an improvement in the functioning of the computers themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 11 and 19, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using computers to conduct transactions using differing transaction schemes and transaction indicators is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 2/5/2021.  Moreover, the computers and databases of claims 1, 11 and 19 are known devices, as discussed in paragraph [0041] of the Applicant’s specification.   Accordingly, claims 1, 11 and 19 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 11 and 19 are not patent eligible.  Dependent claims 2-7, 9, 10, 12-15, 17 and 20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-7, 9, 10, 12-15, 17 and 20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional transaction information and platforms (2B). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (US 2016/0232527).
Claim 1 recites:
A computer-implemented method comprising:  2receiving, by a transaction guiding computer, a request from a client 3computer to process a transaction through an existing online account managed by 4an authorizing entity, the request associated with a first transaction scheme;  (Patterson, [0035], authorization request message; [0044]-[0046], transaction with resource provider; [0060], first domain reads on first transaction scheme; Fig. 2, [0076], step 202 first authorization request message transmitted to transport computer)
directing, by the transaction guiding computer, a user of the client 6computer to supply a set of credentials to the authorizing entity, wherein the set of 7credentials is associated with the existing online account managed by the 8authorizing entity; (Patterson, [0016], credential; Fig. 4, [0077], verification values 256)

determining, by the transaction guiding computer, a reference to the 14transaction; (Patterson, [0038], [0088], related transaction indicator) 
storing, by the transaction guiding computer, the account identifier 16along with details for the transaction and the reference to the transaction in a 17transaction database;  (Patterson, [0040], server computer; [0090]-[0092], related transaction indicator 360A and reference data 360B associated with first authorization request) 
sending, by the transaction guiding computer, the reference to the 19transaction to the client computer.  (Patterson, [0014], [0040], communication device, server computer; Fig. 2, [0086], at step 218 first authorization response message is forwarded to resource provider computer 130 from transport computer 140)
sending, by the transaction guiding computer, the reference to the transaction to a resource providing computer; and receiving, by the transaction guiding computer, a subsequent request from the resource providing computer to process a subsequent transaction, the subsequent request including the reference to the transaction and associated with a second transaction scheme, the second transaction scheme being different than the first transaction scheme.  (Patterson, [0064], in a second subsequent transaction that is linked to the first transaction, the server computer receives a second authorization request message comprising the token from the resource provider computer for a transaction conducted in a second domain where the second authorization request message includes one or more 
Claim 11 corresponds to claim 1 and is rejected on the same grounds.  
Claim1 2 recites:
The computer-implemented method of claim 1, wherein the account identifier is an 2account number.  (Patterson, [0017], payment credentials include account number)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.  
Claim 13 recites: 
The computer-implemented method of claim 1, wherein the supplied set of credentials 2includes a username and a password.  (Patterson, [0016], credential includes identity and passcode)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.    
Claim 14 recites:
The computer-implemented method of claim 1, wherein the account identifier stored in 2the transaction database is encrypted.  (Patterson, [0020], payment token is identifier for payment account; [0025], [0026], [0059], [0076], encryption)
Claim 15 recites:
The computer-implemented method of claim 1, wherein the client computer is operated 2by a resource providing entity.  (Patterson, Fig. 1, [0041], resource provider computer 130)
Claim 14 corresponds to claim 5 and is rejected on the same grounds.  
Claim 37WO 2018/231231PCT/US2017/0375416 recites:
The computer-implemented method of claim 1, wherein receiving the confirmation from 2the transaction processor computer occurs through an API call.  (Patterson, [0053]-[0056], APIs standardize messaging between computers 130, 140, 150, 160, 170) 

Claim 17 recites:
The computer-implemented method of claim 1, wherein the details for the transaction 2include a payment amount for the transaction.  (Patterson, [0035], transaction amount)
Claim 59 recites:
The computer-implemented method of claim 1, wherein the method further comprises:  6retrieving, by the transaction guiding computer, the account identifier 7from the transaction database using the reference to the transaction.  (Patterson, Fig. 3, [0090], second authorization request message includes token 342, related transaction indicator 360A and reference data 360B; [0092], real account identifier is determined from token)
Claim 17 corresponds to claim 9 and is rejected on the same grounds.  
Claim 110 recites:
The computer-implemented method of claim 9, wherein the account identifier is used to 2process the subsequent transaction.  (Patterson, Fig. 3, [0092], processing network computer 150 determines real account identifier from token to process transaction)
Claim 115 recites:
The computer-implemented method of claim 11, wherein the method further comprises:  2storing, by the client computer, an identifier for the user along with the 3reference to the transaction in the transaction reference database.  (Patterson, [0040], server computer; [0090]-[0092], related transaction indicator 360A and reference data 360B associated with first authorization request)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Dill (US 2015/0032627).
Claim 119 recites:
A computer-implemented method comprising: receiving, by a transaction guiding computer, a request from a client 3computer to refund a transaction processed through an existing online account 4managed by an authorizing entity, wherein the request includes a reference to the 5transaction and a refund amount, the reference to the transaction associated with a previous transaction corresponding to a first transaction scheme, the request to refund the transaction associated with a second transaction scheme that is different than the first transaction scheme;  (Patterson, [0035], authorization request message; [0038], [0088], related transaction indicator; [0064], in a second subsequent transaction that is linked to the first transaction, the server computer receives a second authorization request message comprising the token from the resource provider computer for a transaction conducted in a second domain where the second authorization request message includes one or more of an amount, the token, a related transaction indicator for the first transaction, reference data for the first transaction, and where the first domain is different from the second domain; Fig. 3, [0090], step 302 second authorization request message transmitted to transport computer.  Patterson, [0037], [0064], [0065], discusses subsequent transactions but does not specifically disclose the subsequent transaction is a refund.  The related art reference Dill, [0073], discusses a substitute transaction may be any transaction associate with the original transaction including refunds.  It would have been obvious to a person of ordinary skill in the art to modify the subsequent transactions of Patterson to be refunds as discussed in Dill as refunds are a class of transactions associated with an original transaction as noted in Dill, [0073].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Dill in Patterson since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did 
retrieving, by the transaction guiding computer, an account identifier 7along with details for the transaction from a transaction databased based on the 8reference to the transaction, wherein the details for the transaction include a 9payment amount;  (Patterson, Fig. 4, [0090], data elements 340)
determining, by the transaction guiding computer, that the refund amount does not exceed the payment amount; (Patterson, [0079], pertinent information related to first transaction includes transaction amount)
determining, by the transaction guiding computer, a transaction 13processor computer for refunding the transaction;  (Patterson, [0079], processing network computer 150)
sending, by the transaction guiding computer, the refund request to the 15transaction processor computer along with the account identifier.  (Patterson, [0080], processing network computer 150 modifies message to include real account identifier and forwards to authorizing computer 170)
Claim 120 recites:
The computer-implemented method of claim 19, wherein the account identifier is an account number.  (Patterson, [0017], payment credentials include account number)

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial and legal interactions.  The claims are directed to processing a transaction in a computer implemented method, 
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, “receiving, by a transaction guiding computer, a request from a client computer to process a transaction through an existing online account managed by an authorizing entity, the request associated with a first transaction scheme," "directing, by the transaction guiding computer, a user of the client computer to supply a set of credentials to the authorizing entity, wherein the set of credentials is associated with the existing online account managed by the authorizing entity," "receiving, by the transaction guiding computer, a confirmation from a transaction processor computer indicating the supplied set of credentials is valid, wherein the confirmation further includes details for the transaction and an account identifier associated with the online account," "determining, by the transaction guiding computer, a reference to the transaction," "storing, by the transaction guiding computer, the account identifier along with details for the transaction and the reference to the transaction in a transaction database," "sending, by the transaction guiding computer, the reference to the transaction to the client computer," "sending, by the transaction guiding computer, the reference to the transaction to a resource providing 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that as the “unconventional limitations” referred to in the remarks were not listed, there is no argument to respond to.
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Patterson does not discuss the feature of the amended claims of a first transaction scheme with the request and a second transaction scheme that is different than the first transaction scheme for the subsequent transaction.  The Examiner respectfully disagrees.  Patterson, in at least [0064], discusses in a second subsequent transaction that is linked to the first transaction, the server computer receives a second authorization request message comprising the token from the resource provider computer for a transaction conducted in a second domain where the second authorization request message includes one or more of an amount, the token, a related transaction indicator for the first transaction, reference data for the first transaction, and where the first domain is different from the second domain.  The specification of 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the every element requirement of 35 U.S.C. 102 and the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing subsequent transactions using different transaction schemes.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, processing transactions under various schemes with reference to previous transactions, are all familiar elements, as is well known to anyone who has returned an item and received store credit as opposed to the payment method they originally used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Robbins (US 2009/0063291) discusses transaction schemes and presentation instruments, [0004].
Cooper (US 6,237,849) discusses various transaction scheme applications, Fig. 2.
Eilertsen (US 2016/0005037) discusses transfer of money between different transaction schemes, [0024].
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692